DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1, 7, 12-14 is currently amended.
Claims 2-6, 8-11, 15-20 are original.
Response to Arguments
Applicant’s arguments, see Remarks, filed 9/27/2022, with respect to 35 U.S.C. 112(b) rejection  on claim 12 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 112(b) of claim 12 has been withdrawn. 
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Argument: Applicant argues that the rejection under 35 U.S.C. 103 has been overcome by amendment for claim 1.  Remarks pp. 7.
This is NOT found persuasive because in the event that all of the solvent is removed, the claimed subject matter is disclosed / taught / rendered obvious by the combination Huang / Maeda as presented in the Non-Final OA dated 7/28/2022 and below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 7 recites the broad recitation 15 min -  3 hrs 15 min, and the claim also recites 15 min to 2 hrs and 45 min which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Regarding claim 7, the claimed subject matter includes a broad and narrow recitation of the same subject matter.  See 15 min as a minimum heating time and it is unclear whether 2 hours 45 minutes or 3 hours and 15 minutes is considered to be an upper limit on the recited heating time.
	For the purposes of compact prosecution, the broadest reasonable interpretation of the claimed range will be a time with an upper limit of 3 hours and 15 minutes total time.
	Examiner notes that Applicant’s Remarks dated 9/27/2022 appear to identify that the claim has been amended but careful review of the claimed subject matter indicates that the plus and minus symbol (±) remains in the claimed subject matter even though a second symbol was put in the double brackets corresponding to deletions [[]].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2011/0151339), and further in view of Maeda (CN 1581557).
Regarding claim 1, Huang discloses: a method (see method steps of [0076]), comprising: mixing a solvent (see organic solvent of [0076]) with a dry cathode mixture (see cathode active material mixture materials of [0076] – the mixture was dry before the cathode materials were mixed with the solvent) to form a slurry (see slurry of [0076]), the dry cathode mixture including a cathode active material (see FeS2 of cited portion), a conductive diluent (see graphite and carbon black of [0073]), and a polymeric binder (see polymeric binders species of [0073] & [0074]);
Removing the solvent from the slurry (see drying step of [0076] – if all of the solvent is removed from the composition as disclosed that is at least some of the solvent and meets the claimed subject matter – not every method step in the range need be taught to render obvious the claimed range of Markush alternatives) to form a composition;
Calendaring (see calendar the coated foil to compact the coating of [0076]) in a first calendaring step, the composition to form a sheet (a uniform thickness sheet is formed by calendaring as understood by one of ordinary skill in the art.
Huang does not disclose: calendaring the composition including passing the composition between calendar rollers (one of ordinary skill in the art would NOT interpret calendaring as moving between two spaced apart rollers even if the reference does not disclose that there are two rollers).
In the same field of endeavor of calendaring cathodic mixtures as Huang and Applicant’s claims, Maeda discloses: wherein the cathode mixture is passed between two rollers to form a uniform thickness sheet (see translated detailed description).
A skilled artisan would have looked from Huang to other references as to how to calendar the recited mixture and would have found Maeda as disclosing placing the mixture between two heated rollers before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the calendaring through a pair of rollers of Maeda with the method of cathode preparation of Huang to arrive at the claimed invention before the effective filing date because a skilled artisan would have looked from Huang to the calendaring art for ways to enact the recited method steps and would have used a pair of rollers, which was desirable in Huang.

Claims 2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2011/0151339), and further in view of Maeda (CN 1581557), and Shi (CN 106981647).
Regarding claim 2, the combination Huang / Maeda does not disclose: wherein the sheet is baked for at least 15 min to a temperature from 25-150 C to form a dry sheet; and cutting the dry sheet into coupons.
In the same field of endeavor of cathodic preparation methods as Huang and Applicant’s claims (see title, abs), Shi discloses: wherein the cathode sheet (see claim 2) is baked at a temperature of 100-120 C for a time of 8-10 hours (see claim 2);
Cutting the dry sheet into coupons (see cutting electrode sheet to obtain the product – the cut sheet satisfies the broadest reasonable interpretation of a coupon as understood by one of ordinary skill in the art).
To add the baking step of Shi to the cathode preparation method of Huang was a time-temperature optimization recognized in the art of cathodic preparations and improved the stability of the cathode structure and the interface, improved the cycle stability of the cathode (see detailed description of Shi), which was desirable in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the baking/heating step of Shi with the cathode preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement the stability of the cathode structure and the interface, improved the cycle stability of the cathode, which was desirable in Huang.
Regarding claim 7, the combination Huang / Maeda / Shi does not disclose: wherein baking the sheet includes subjecting the sheet to a temperature of 25-150 C for 15 min to 3 hrs 15 min.
In the same field of endeavor of cathodic production methods (see title, abs) as Huang and Applicant’s claims, Ueda discloses: heating at 140-160 degrees (see [0076]-[0077]) for 20 min to 5.5 hours (Id.) (this is an overlapping time and temperature to the claimed process time and temperature – see MPEP 2144.05(II)(A) and (B) regarding the obviousness of time-temperature optimizations). 
To optimize the time-temperature exposure of the heating/baking step as disclosed in Ueda in the cathodic preparation method of Huang had the benefit that it improved the dry polymer electrolyte and electrode group structure ([0001]), which was desirable in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the time-temperature optimization of Ueda with the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the dry polymer electrolyte and electrode group structure, which was desirable in Huang.
Regarding claim 8, the combination Huang / Maeda / Shi does not disclose: wherein baking the sheet includes subjecting the sheet to a temperature of 80-150 C for 1 hr to 2 hrs.
In the same field of endeavor of cathodic production methods (see title, abs) as Huang and Applicant’s claims, Ueda discloses: heating at 140-160 degrees (see [0076]-[0077]) for 20 min to 5.5 hours (Id.) (this is an overlapping time and temperature to the claimed process time and temperature – see MPEP 2144.05(II)(A) and (B) regarding the obviousness of time-temperature optimizations). 
To optimize the time-temperature exposure of the heating/baking step as disclosed in Ueda in the cathodic preparation method of Huang had the benefit that it improved the dry polymer electrolyte and electrode group structure ([0001]), which was desirable in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the time-temperature optimization of Ueda with the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the dry polymer electrolyte and electrode group structure, which was desirable in Huang.
Regarding claim 9, the combination Huang / Maeda / Shi does not disclose: wherein baking the sheet includes subjecting the sheet tot a temperature of 60-150 C for 15 min to 3 hrs.
In the same field of endeavor of cathodic production methods (see title, abs) as Huang and Applicant’s claims, Ueda discloses: heating at 140-160 degrees (see [0076]-[0077]) for 20 min to 5.5 hours (Id.) (this is an overlapping time and temperature to the claimed process time and temperature – see MPEP 2144.05(II)(A) and (B) regarding the obviousness of time-temperature optimizations). 
To optimize the time-temperature exposure of the heating/baking step as disclosed in Ueda in the cathodic preparation method of Huang had the benefit that it improved the dry polymer electrolyte and electrode group structure ([0001]), which was desirable in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the time-temperature optimization of Ueda with the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of the dry polymer electrolyte and electrode group structure, which was desirable in Huang.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2011/0151339) and further in view of Maeda (CN 1581557), and Leitner (US 2011/0318651).
Regarding claim 3, the combination Huang / Maeda does not disclose: further comprising calendaring in a second calendaring step, the coupons to form pressed coupons.
In the same field of endeavor of cathodic preparation methods as Huang and Applicant’s claims (see title, abs), Leitner discloses: repeated calendaring of the cathode between two steel rollers ([0066]).
To repeatedly calender the coupons / cathode mixture between steel rollers as in Leitner in the method of Huang had the benefit that it allowed for the minimization of the cathode thickness (Id.), which was desirable in Leitner.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the repeated calendaring of Leitner in the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the minimization of the cathode thickness, which was desirable in Huang.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2011/0151339) and further in view of Maeda (CN 1581557), Leitner (US 2011/0318651), and Ueda (CN 101595592).
Regarding claim 4, the combination Huang / Maeda / Leitner does not disclose: wherein the baking of pressed coupons includes subjecting the pressed coupons to a temperature of 60-150 C for 3-12 hours.
In the same field of endeavor of cathodic production methods (see title, abs) as Huang and Applicant’s claims, Ueda discloses: heating at 140-160 degrees (see [0076]-[0077]) for 20 min to 5.5 hours (Id.) (this is an overlapping time and temperature to the claimed process time and temperature – see MPEP 2144.05(I) regarding the obviousness of overlapping ranges). 
Where the ranges overlap, a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the time-temperature optimization of Ueda with the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because the Court has shown that when the ranges overlap, a prima facie case of obviousness exists.
Regarding claim 5, the combination Huang / Maeda / Leitner does not disclose: wherein baking the pressed coupons comprises baking the coupons at 60-150 C and 3-12 hrs.
In the same field of endeavor of cathode preparation methods as Huang (see title, abs), Ueda discloses an overlapping range of times and temperatures (see Ueda [0076]-[0077] - see MPEP 2144.05(I) regarding the obviousness of overlapping ranges).
Where the ranges overlap, a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the time-temperature optimization of Ueda with the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because the Court has shown that when the ranges overlap, a prima facie case of obviousness exists.
Regarding claim 6, the combination Huang / Maeda / Leitner does not disclose: 
the combination Huang / Maeda / Leitner / Ueda discloses an overlapping range of times and temperatures (see Ueda [0076]-[0077] – see MPEP 2144.05(I) regarding the obviousness of overlapping ranges).
Where the ranges overlap, a prima facie case of obviousness exists.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the time-temperature optimization of Ueda with the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because the Court has shown that when the ranges overlap, a prima facie case of obviousness exists.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2011/0151339) and further in view of Maeda (CN 1581557), and Miller (US 2010/0310907).
Regarding claim 10, the combination Huang / Maeda does not disclose: wherein the cathode active material comprises silver vanadium oxide; the conductive diluent comprises graphite and carbon black; and the polymeric binder comprises polytetrafluoroethylene.
In the same field of endeavor of cathode preparation methods as Huang and Applicant’s claims (see title, abs), Miller discloses: wherein the cathode material includes silver vanadium oxide ([0006]), the conductive diluent includes graphite and carbon black (see [0048]), and the polymeric binder comprises PTFE (Id.).
To select the precise cathode preparation materials of Miller in the method of Huang had the benefit that it allowed for the improvement of safety and a long-term service life at both high temperature due to improved properties of lithium and metal oxide ([0009], [0013]), which was desirable in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the precise cathode materials of Miller in the cathode preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of safety and a long-term service life at both high temperature due to improved properties of lithium and metal oxide, which was desirable in Huang.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Huang (US 2011/0151339) and further in view of Maeda (CN 1581557), and Sakamoto (US 2017/0179521).
Regarding claim 11, Huang does not disclose: wherein the amount of solvent mixed with the dry cathode mixture is 55-75 wt % of the total weight of the slurry.
 In the same field of endeavor of cathodic preparations as Huang and Applicant’s claims (see title, abs), Sakamoto discloses: wherein the solvent is 10-55 wt % of the slurry (see table 2).
To select the solvent/solute concentrations as in Sakamoto in the cathodic preparation method of Huang had the benefit that it improved safety (see [0019]) and had higher energy density (Id.), which was desirable in Huang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the solvent mass concentration of Sakamoto in the cathodic preparation method of Huang to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improvement of safety and increased higher energy density, which was desirable in Huang.
Allowable Subject Matter

Claims 12, 15-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 12, the closest prior art combination Huang / Maeda is silent as to partially drying the solvent in the slurry in the recited method step where the powder weight ratio is reduced to 15-25% of the initial/first powder-weight ratio. While Zhao (US 2016/0064711) discloses that the slurry has a solvent to powder weight ratio, it is not within the claimed range (see Zhao [0029], [0037], & [0046]) it is not analogous to the cathode preparation art and would not have been considered to one of ordinary skill in the art a result-effective variable for modification in the cathode preparation art.
Therefore, claim 12 is deemed allowable.
Regarding claim 13, while Zhao (US 2016/0064711) discloses that the slurry has a solvent to powder weight ratio, it is not within the claimed range (see Zhao [0029], [0037], & [0046]) it is not analogous to the cathode preparation art and would not have been considered to one of ordinary skill in the art a result-effective variable for modification in the cathode preparation art.
Therefore, claim 13 is allowable.
Regarding claim 14, none of the cited prior art or any prior art available discloses:
“wherein calendaring the composition to form the sheet comprises feeding the composition into a plastic tube and calendaring the plastic tube using a calendar machine comprising the calender rollers, the diameter of the calender rollers is 4 inches or smaller”. 
Closest prior art of calender rollers Dai (CN 104016331) (see [0031]) discloses 350-400 mm diameter roller which is a rough equivalent of 13.75-15.75 inches diameter rollers.
Calendar rollers of those range of diameters were not known in the art of cathode production before the effective filing date.
Furthermore, one of ordinary skill in the art would NOT have had predictable results with altering the size of the calendar roller diameter in the recited cathode production method before the effective filing date.
Therefore, claim 14 is deemed allowable.
Regarding claim 15, closest prior art Dai (CN 104016331) discloses: calendaring between rollers with a diameter of rough equivalent of 13.75-15.75 inches but fails to disclose: calendaring with rollers of a diameter of 1.5 inches.
Furthermore, one of ordinary skill in the art would NOT have had predictable results with altering the size of the calendar roller diameter in the recited cathode production method before the effective filing date.
Therefore, claim 15 is deemed allowable.
Regarding claim 16: while the closest cited prior art reference Thiebolt III (US 6582545) discloses: reduction in the amount of weight of solvent in the slurry, it does not recite the amount of solvent in the slurry and that the solvent powder weight ratio forms a paste that is substantially 22 % solvent by weight.
“feeding the paste into a plastic tube; and then calendaring the plastic tube to form a calendared paste”.
Furthermore, when the considered is considered as a whole, it would require too many modifications and combinations of disparate teachings of references unmotivated by one of ordinary skill in the art to arrive at the claimed invention before the effective filing date.
Therefore, claim 16 is deemed allowable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743